     Case 2:21-cv-00577-APG-VCF Document 6 Filed 04/09/21 Page 1 of 1



 1   NICHOLAS M. WAJDA
     Nevada State Bar No. 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     E-mail: nick@wajdalawgroup.com
 5   Attorney for the Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
                                                         Case No. 2:21-cv-00577-APG-VCF
 9

10                                                       CERTIFICATE OF INTERESTED
      DIEGO A. CRUZ-GOMEZ                                PARTIES
11                      Plaintiff,
12
             v.
13
      I.Q. DATA INTERNATIONAL, INC.,
14
                        Defendant.
15

16          Pursuant to Local Civil Rule 7.3, DIEGO A. CRUZ-GOMEZ (“Plaintiff”), makes the
17
     following disclosures:
18
        1. Diego A. Cruz-Gomez, Plaintiff
19
        2. I.Q Data International, Inc., Defendant
20

21      3. Law Office of Nicholas M. Wajda, Esq., Attorneys for Plaintiff

22   DATED: April 9, 2021                       Respectfully submitted,

23                                              /s/ Nicholas M. Wajda
                                                Nicholas M. Wajda
24                                              LAW OFFICE OF NICHOLAS M. WAJDA, ESQ.
25                                              871 Coronado Center Drive, Ste. 200
                                                Henderson, NV 89052
26                                              Telephone: (702) 900-6339
                                                E-mail: nick@wajdalawgroup.com
27                                              Attorney for Plaintiff
28
                                                     1
